                                                                    JS-6




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



JOSHUA SNYDER,                             No. ED CV 15-01859-VAP (DFM)

          Plaintiff,                       JUDGMENT

             v.

RIVERSIDE COUNTY et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed with prejudice.



Date: February 24, 2020                    ___________________________
                                           VIRGINIA A. PHILLIPS
                                           Chief United States District Judge
